Citation Nr: 1106714	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  06-24 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to September 
1972.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, which denied the benefit sought on appeal.  In July 2009, 
the Veteran presented testimony at a personal hearing conducted 
at the Waco RO before the undersigned.  In September 2009, the 
claim was reopened and remanded for further development. 


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence is 
against finding that spondylolisthesis was subjected to a 
superimposed disease or injury which created additional 
disability.

2.  The preponderance of the competent and credible medical 
evidence of record clearly and unmistakably shows the Veteran's 
low back disability preexisted his military service.

3.  The preponderance of the competent and credible medical 
evidence of record clearly and unmistakably shows the Veteran's 
low back disability was not aggravated by his military service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1111, 5102, 5103, 5103A, 
5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 4.9 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability, the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there is no 
issue as to providing an appropriate application form or 
completeness of the application.  

Next, the Board finds that written notice provided in December 
2005, prior to the appealed from February 2006 rating decision, 
fulfills the provisions of 38 U.S.C.A. § 5103(a).  Although the 
laws and regulations governing the assignment of disability 
ratings and effective dates as required by the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) were not provided, this was 
harmless error because service connection is being denied, and 
therefore no rating or effective date is being assigned.  
Furthermore, even if the above letter did not provided adequate 
38 U.S.C.A. § 5103(a) notice, the Board finds that this notice 
problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the claim 
after reading the above letter as well as the rating decision, 
the statement of the case, and the supplemental statement of the 
case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the record 
shows that the RO has obtained and associated with the claim's 
file all identified and available service and post-service 
medical records and such development substantially complies with 
the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); 
Dyment v. West, 13 Vet. App. 141 (1999) (holding that a remand is 
not required under Stegall v. West, 11 Vet. App. 268 (1998) where 
the Board's remand instructions were substantially complied 
with); D'Aries v. Peake, 22 Vet. App. 97 (2008).  In this regard, 
the RO did not obtain and associate with the record Dr. R.L's 
treatment records despite being asked to by the Board in the 
remand.  Nonetheless, the Board finds that a remand is not 
required to attempt to obtain these records because the Veteran 
failed to provide VA with an authorization to request these 
records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(holding that "[t]he duty to assist is not always a one-way 
street."  If a veteran desires help with his claims, he must 
cooperate with VA's efforts to assist him.)

The record also shows that the Veteran was afforded a VA 
examination in June 2010 which is both adequate to adjudicate the 
appeal and substantially complies with the Board's remand 
instructions because it is predicated on a full reading of the 
claims folder, considers all of the pertinent evidence of record, 
and provides a complete rationale for the opinion stated, relying 
on and citing to the records reviewed.  Indeed, as discussed in 
greater detail below, the examiner made specific 
findings/reference to evidence, which he felt supported his 
opinion.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007); Dyment, supra; D'Aries, supra.

Accordingly, the Board finds that there are no identified, 
available, and pertinent evidence which is not currently part of 
the claim's file.  Hence, VA has fulfilled its duty to assist the 
Veteran in the prosecution of his claim and adjudication of this 
appeal may go forward.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  

The Claim

The Veteran contends that he is entitled to service connection 
for a low back disability because he was diagnosed with a back 
disability during service that led to his medical discharge.  It 
is also requested that the Veteran be afforded the benefit of the 
doubt. 

The Facts

A summary of the relevant evidence is as follows.  The service 
treatment records reflect that the Veteran's spine was clinically 
normal on his December 1970 entrance examination.  On the 
accompanying report of medical history, he marked "no" when 
asked if he had back trouble of any kind.  However, the Board 
also notes that while the "yes" box to this question was also 
checked, that check had been scratched out.  In January 1971, he 
complained of low back pain for two days.  In April 1972, the 
Veteran complained of low back pain on several occasions.  He 
reported experiencing low back pain for about four months.  An x-
ray reflected left spondylolysis L-5 on S-1 and grade I 
spondylolisthesis.  Another x-ray administered in July 1972 
showed spondylolysis bilaterally at L5-S1 area and minimal 
spondylolisthesis.  Service treatment records dated in June 1972 
and July 1972 also documented the Veteran's complaints and 
treatment for low back pain diagnosed as first degree 
spondylolisthesis

The Veteran underwent a medical evaluation board in August 1972.  
At that time, the medical board determined that the Veteran was 
medically unfit to continue service.  It was noted in the report 
that the bilateral spondylolysis and L5-S1 with first degree 
spondylolisthesis existed prior to service (EPTS) and was not 
aggravated by active duty.  The summary contains the Veteran's 
report that he experienced low back pain since 1968 that was not 
related to trauma.  In 1968, he sought treatment by a 
chiropractor.  The problem recurred during basic training in 1971 
and then again during AIT.  The Veteran had recurrent profiles 
since the April 1972 diagnosis of bilateral spondylolysis with 
grade I spondylolisthesis.  

The August 1972 separation examination noted mild to moderate 
tenderness on palpation of the L5/S1 area with full range of 
motion.  He was separated with a diagnosis of bilateral 
spondylolysis and L5/S1 first degree spondylolisthesis.  

Private treatment records from W.H. & M.C. dated in 1974 show 
that in August 1974, the Veteran reported low back pain that he 
related to a lifting episode earlier that month.  Records 
indicated that he was seeking treatment in connection with a 
worker's compensation claim.  He reported that he had worked as a 
loader for six years.  He stated that he was loading a truck and 
his back began hurting.  It was noted that the Veteran received a 
medical discharge for his back from the Army and that he had 
pulled a muscle in his lower back a few months earlier and was 
off work for one week.  In May 1974, he jerked his back while 
moving a desk at work and was uncomfortable for a period of time.  
The examiner's review of the x-ray indicated spondylolisis and a 
fairly definite defect at the pars interarticularis of L-5 with a 
slight forward displacement of L-5 on the sacrum.  The impression 
was spondylolisis.  Following physical therapy which he reported 
did not improve his back condition, in September 1974, the 
Veteran underwent a lumbar myelogram which was normal.  It was 
noted that the Veteran was known to have spondylolisthesis for 
several years and has had intermittent difficulties with his 
back, but none to this extent.  He underwent a lumbar laminectomy 
and spinal fusion.  The final diagnosis was spondylolisthesis 
with instability and left sciatica.  

In September 1975, the Veteran again sought treatment in 
connection with a worker's compensation claim.  The records 
indicated that following his September 1974 spinal fusion, his 
postoperative convalescence was uneventful but with increasing 
activity he had increasing discomfort, primarily back discomfort 
with radiation of the discomfort to the left leg.  The Veteran 
underwent spinal fusion L4-5.  His discharge diagnosis was 
postoperative spondylolisthesis with persistent low back pain 
syndrome.  

In July 2006, the Veteran submitted a letter from Dr. J.W.  Dr. 
J.W. noted that by the Veteran's history and review of medical 
records, the Veteran initially injured his back in 1968 before 
service.  Dr. J.W. stated that this was noted at the time he was 
recruited into service but he was asked to participate in regular 
basic training anyway.  His in-service treatment and diagnoses as 
well as those made in 1974 and 1975 were also recorded.  Dr. J.W. 
stated that after review of the Veteran's medical service records 
and current medical records, it is highly probable that the 
chronic current back pain he is experiencing was aggravated by 
his time spent in the military.  Since, in fact, he was given a 
medical discharge for his back condition and underwent subsequent 
surgeries he should be awarded disability for the 
spondylolisthesis and spondylolyisis.  

In July 2009, Dr. J.M. indicated that he had reviewed the 
Veteran's medical exit board and service treatment records.  
After reviewing those records as well as his current medical 
records, Dr. J.M. opined that the Veteran's current back 
disability was caused by his military service.  

An August 2009 letter from R.S.L. reflected that he was a 
chiropractor who saw the Veteran between 1965 and 1968 when he 
complained of low back pain.  R.S.L. stated that no diagnosis or 
x-rays were made.  R.S.L. considered that the Veteran had lower 
lumbar spinal misalignments but no spinal adjustments were made.  
R.S.L. opined that the Veteran had nothing more than spinal 
discomfort from 1965 to 1968.

In June 2010, the Veteran underwent a VA examination wherein the 
claims file was reviewed.  The examiner diagnosed lumbar spine 
spondylolisthesis status post lumbar fusion.  The examiner 
referenced R.S.L.'s letter and noted that the Veteran was treated 
prior to military service for a lumbar spine condition but that 
no diagnosis was made.  The examiner also noted the in-service 
diagnosis of L5 spondylolysis with first degree spondylolisthesis 
and that the Veteran was medically boarded out.  Following his 
separation, the Veteran was able to maintain gainful employment 
as a loader.  The examiner stated that although the Veteran had 
temporary aggravation of his previous lumbar spine condition, it 
resolved enough for him to gain and maintain employment on a 
loading dock.  

The examiner then observed the Veteran's post-service work 
related injuries in 1974 and 1975.  The examiner specifically 
noted that the Veteran reported injuring his back in a lifting 
episode in August 1974.  Based on the forgoing, the examiner 
opined that the Veteran's lumbar spine condition was less likely 
than not permanently aggravated beyond its normal progression by 
military service.  The Veteran apparently had some type of 
preexisting injury for which he saw a chiropractor.  The Veteran 
was able to join the military and had increased episodes of low 
back pain.  After discharge, the Veteran's back appears to have 
been well enough to gain employment at his previous occupation as 
a dock worker.  After his discharge in 1972, in 1974 he was seen 
for low back pain after injuring his back while lifting at work.  
The Veteran subsequently underwent two lumbar spine surgeries.  
The examiner opined that the Veteran's lumbar spine condition was 
temporarily aggravated during his active duty period but that it 
resolved enough for him to gain employment and maintain 
employment until 1974, when he suffered a work-related injury 
while lifting.  The examiner concluded by stating the Veteran's 
lumbar spine condition was not permanently aggravated beyond its 
normal progression from military service and it is more likely 
than not related to the acute worker's compensation injury in 
1974.  

The Law

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is required 
for service connection.  38 C.F.R. § 3.303(b).  In addition, 
service connection may also be granted on the basis of a post-
service initial diagnosis of a disease, where the physician 
relates the current condition to the period of service.  
38 C.F.R. § 3.303(d).  

A Veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  "Clear and unmistakable evidence" is a more 
formidable evidentiary burden than the preponderance of the 
evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 
(1999) [noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, is 
a lower burden to satisfy than that of "clear and unmistakable 
evidence"].  It is an "onerous" evidentiary standard, requiring 
that the preexistence of a condition and the no-aggravation 
result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 
131 (2003); citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of 
sound condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The claimant is not required to show that 
the disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service. 
See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

A pre-existing disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).

A finding of aggravation is not appropriate in cases where the 
evidence specifically shows that the increase is due to the 
natural progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a pre-existing disease during service 
are not sufficient to be considered aggravation of the disease 
unless the underlying condition, as contrasted to symptoms, 
worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306- 07 (1993); 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Board notes that congenital or developmental defects are not 
"diseases or injuries" within the meaning of applicable statutes 
and regulations.  38 C.F.R. 
§ 3.303(c).  However, where during service a congenital or 
developmental defect is subject to a superimposed injury or 
disease, service connection may be warranted.  VAOPGCPREC 82-90 
(July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a 
reissue of General Counsel Opinion 01-85 (March 5, 1985).

The VA General Counsel's opinion indicated that there is a 
distinction under the law between a congenital or developmental 
"disease" and a congenital "defect" for service connection 
purposes in that congenital diseases may be recognized as service 
connected if the evidence as a whole shows aggravation in service 
within the meaning of VA regulations.  A congenital or 
developmental "defect," on the other hand, because of 38 C.F.R. § 
3.303(c), may not be service-connected although service 
connection may be granted for additional disability due to 
disease or injury superimposed upon such defect during service.  
VAOPGCPREC 82-90.  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

The Analysis

Initially, the Board notes that the record on appeal reveals that 
the diagnosis for the Veteran's low back disabilities is limited 
to spondylolisthesis status post spinal fusion.  Although the 
Veteran was also diagnosed with spondylolysis during service and 
in 1974, at no time during the course of this appeal was he ever 
diagnosed with spondylolysis.  See McLain v. Nicholson, 21 Vet. 
App. 319 (2007) (holding that the requirement that a claimant 
have a current disability before service connection may be 
awarded for that disability is also satisfied when a claimant has 
a disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim, even if no 
disability is present at the time of the claim's adjudication).  
Accordingly, the Board's adjudication of the claim of service 
connection for a low back disability will be limited to whether 
service connection is warranted for his only current low back 
disability - spondylolisthesis.  

In this regard, the Board notes that Dorland's Illustrated 
Medical Dictionary 1743 (30th ed. 2003) defines spondylolisthesis 
as a "forward displacement of one vertebra over another . . . 
usually due to a developmental defect in the pars 
interarticularis."  Therefore, because spondylolisthesis may be 
both developmental and non developmental in nature, the Board's 
analysis will consider both causes.

Developmental Defects

The Veteran has been diagnosed as having spondylolisthesis both 
during service and by the June 2010 VA examiner.  Congenital or 
developmental defects are not "diseases or injuries" within the 
meaning of applicable statutes and regulations.  38 C.F.R. § 
3.303(c).  Accordingly, to the extent that the Veteran is 
claiming service connection on a direct basis for 
spondylolisthesis, the Board finds that the claim must be denied 
as a matter of law.  38 C.F.R. §§ 3.303(c), 4.9; Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the Board should deny the claim on the 
ground of lack of legal merit).

Superimposed Injury

The Board will next consider whether service connection is 
warranted for spondylolisthesis due to a superimposed disease or 
injury which created additional disability under 38 C.F.R. §§ 
3.303(c), 4.9, and VAOPGCPREC 82-90. 

In this regard, in July 2006 Dr. J.W. opined that the Veteran's 
low back disability was aggravated by his military service. 

However, the Board finds that there is no evidence in the service 
treatment records that the Veteran incurred an injury or disease 
to his spine while on active duty.  In fact, the August 1972 
medical board report specifically noted that the Veteran 
experienced low back pain since 1968 that was not related to 
trauma.  See Curry v. Brown, 7 Vet. App. 59 (1994) 
(contemporaneous evidence can have greater probative value than 
inconsistent testimony provided by the claimant at a later date).  
Moreover, while Dr. J.W. reported that the Veteran's pre-existing 
low back disability was noted at the time of his recruitment, the 
claimant's December 1970 entrance examination was negative for 
any complaints or history of a low back disability.  Given the 
discrepancy between the evidenced cited to by Dr. J.W. and the 
evidence actually found in the record on appeal, the Board does 
not find Dr. J.W.'s opinion credible.  See Black v. Brown, 
5 Vet. App. 177, 180 (1995) (holding that a medical opinion is 
inadequate when it is unsupported by clinical evidence); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on 
an inaccurate factual premise is not probative); Madden v. Gober, 
125 F.3d. 1477 1481 (Fed. Cir. 1997) (holing that the Board is 
entitled to discount the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence).

On the other hand, the Board notes that the June 2010 VA examiner 
opined, after a review of the record on appeal and an examination 
of the Veteran, that although his lumbar spine was temporarily 
aggravated by his service, it was not permanently aggravated 
beyond its normal progression.  The examiner supported this 
conclusion by noting that the Veteran's lumbar condition resolved 
sufficiently so he was able to work a loading job for two years 
after service until he sought treatment following a work related 
lifting injury.  The Board also finds it significant that the 
examiner concluded that the Veteran's current low back disability 
is more likely than not related to the post-service work injury 
in 1974.  The Board finds this opinion credible as it is based on 
a thorough review of the claims file, contains a detailed 
rationale, and is corroborated by the other evidence of record.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) (holding that the 
value of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other rationale to 
support his opinion.").  

Therefore, the Board finds that the preponderance of the 
competent and credible shows that that the Veteran's 
spondylolisthesis was not subject to a superimposed disease or 
injury which created an additional disability.  Therefore, 
entitlement to service connection for a low back disability due 
to a superimposed disease or injury which created additional 
disability must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303(c), 4.9.  

Pre-Existing Disability Being Aggravated by Service

As to whether a non developmental spondylolisthesis pre-existed 
military service and was aggravated by that service, the Board 
notes that in July 2006 Dr. J.W. opined that the Veteran 
initially injured his back before service in 1968.  Moreover, in 
August 2006 R.S.L. reported that he treated the Veteran prior to 
service for low back pain.  Additionally, the June 2010 VA 
examiner also opined that the Veteran entered military service 
with a pre-existing low back disability.  Furthermore, the August 
1972 medical board opined that the claimant's first degree 
spondylolisthesis existed prior to service.  The Board finds that 
these opinions rise to the level needed to meet the standards of 
clear and unmistakable evidence of the pre-service existence of a 
low back disability.

As to whether the Veteran's pre-existing low back disability 
(i.e., non developmental spondylolisthesis), was aggravated by 
military service, service treatment records document the 
Veteran's complaints of back pain.  Moreover, Dr. J.W.'s opinion 
that the Veteran's current back condition was aggravated by his 
time in military service.

On the other hand, the June 2010 VA examiner opined that the 
Veteran's back disability was not permanently aggravated during 
service as well as opined that his current back disability is 
related to a post-service work injury.  Moreover, although the 
Veteran complained of back pain and was diagnosed with 
spondylolisthesis during service, the fact that the Veteran 
exhibited symptoms in service, in and of itself, is not 
sufficient to show that the underlying pre-existing condition, as 
contrasted to the symptoms, worsened.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Furthermore, for the reasons explained above, the Board 
finds that the June 2010 VA examiner's opinion that the Veteran 
low back disability (i.e., non developmental spondylolisthesis) 
more credible than Dr. J.W's opinion because it is based on a 
thorough review of the claims file, contains a detailed 
rationale, and is corroborated by the other evidence of record.  
See Bloom, supra.

Therefore, the Board finds that the June 2010 VA examiner's 
opinion sufficient to conclude that there is clear and 
unmistakable evidence that the low back disability (i.e., non 
developmental spondylolisthesis) was not permanently aggravated 
by service.  Accordingly, the Board concludes that service 
connection for a low back disability due to the disability pre-
existing military service and being aggravated by such service 
must also be denied.  38 U.S.C.A. 1153; 38 C.F.R. 3.306. 

Conclusion

In reaching the above conclusions, the Board has not overlooked 
the Veteran's, his wife's, and his representative's claims that 
his spondylolisthesis sustained a superimposed injury and/or was 
aggravated by his military service.  However, laypersons are 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See 
also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh the lay statements and to make a credibility determination 
as to whether that evidence is sufficient to establish service 
connection due to service incurrence, a superimposed disease or 
injury creating additional disability, continuity of 
symptomatology, and/or a nexus.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Jandreau, supra. 

Unlike varicose veins under Barr and a dislocated shoulder under 
Jandreau, a disorder that was indicated in the medical record to 
exist years after service, a finding that there was a 
superimposed disease or injury which created additional 
disability and a finding that a pre-existing disability was 
permanently aggravated by service are not conditions capable of 
lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

In this regard, the Board acknowledges that the Veteran, his 
representative, and his wife are competent to give evidence about 
what they see and the claimant is competent to give evidence 
about what he sees and feels; for example, the claimant is 
competent to report that he had back problems since service.  See 
Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, 
generally, the Veteran, his representative, and his wife as lay 
persons are not competent to diagnosis the claimant with a back 
disorder or opine as to its etiology.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Accordingly, their opinions as to the 
etiology of the Veteran's low back disability are not competent 
and are afforded no probative value.  Additionally, the Board 
finds of greater probative value the opinion by the expert at the 
Veteran's June 2010 VA examination that the claimant's low back 
disability was not aggravated by his military service than these 
lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in 
evaluating the probative value of medical statements, the Board 
looks at factors such as the individual knowledge and skill in 
analyzing the medical data).

In reaching the above conclusions, the Board has not overlooked 
Dr. J.W. and Dr. J.W.'s opinions that the Veteran's back 
disability was directly caused by his military service.  However, 
the Board finds that these opinions are not relevant to the 
current appeal since the questions facing the Board are whether a 
developmental defect sustained a superimposed injury and whether 
a pre-existing disability was aggravated by service and not 
whether a disease or injury started in-service. 

Lastly, the Board notes that for the reasons explained above the 
Veteran's low back disability is either a developmental defect 
that was not subject to a superimposed injury or was a non 
development defect that pre-existed military service and was not 
aggravated by his service.  Therefore, the Board need not address 
the question of direct causation because, since the Board found 
that his low back disability was either a development defect or a 
non development defect that pre-existed military service, it is 
inapplicable to the current appeal.

In reaching the above conclusions, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, 
as the preponderance of the 


evidence is against the Veteran's claim, the doctrine is not for 
application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a low back disability is denied.  



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


